DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In the response filed on 3/16/2022, claims 1-59 were cancelled and new claims 60-69 were added. 
Claims 60-69 are pending.
Claims 1-59 are canceled. 
Claims 60-69 are rejected. 

Information Disclosure Statement
The information disclosure statement filed 1/18/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 
The following crossed out citations are incorrect. 
US 2,695,829 is to Martinez, not Feo. 
US 2006/0148348 is to Kim, not Cohen. 
The citation to “International Preliminary Report on Patentability” lacks a date. 
The citation to “International Search Report” lacks a date. 

The IDS has been placed in the application file, but the crossed out citations referred to therein has not been considered as to the merits.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP 609.05(a).

Non-compliant Amendment
Per 37 CFR 1.121(c), the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended”. Per 37 CFR 1.121(c)(4)(i), no claim text shall be presented for any claim in the claim listing with the status of "canceled".
Applicant filed two sets of amendments on 3/16/2022. Both sets of amendments on 3/16/2022 are non-compliant. On one set of claims, Applicant presented lined out text for canceled claims 1-59 and presented new claims 60-69. On the other set of claims, Applicant presented new claims 60-69; however, claims 1-59 are not present. 
In all subsequent claim amendments, Applicant must present all claim numbers with proper status identifiers. For example, claim numbers 1-59 must be present and identified as follows: Claims 1-59 (canceled).  
In the interest of compact prosecution, the 3/16/2022 claims are examined on their merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 60-69 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 60 is indefinite because the meaning of the phrase “the composition comprises linoleic acid (LA) and a-linolenic acid (ALA) in a ratio of between about 5:1 (LA: ALA) to 1:20 (LA: ALA) as compared to a composition comprising linoleic acid (LA) and a-linolenic acid (ALA) in a ratio of more than 5:1 (LA: ALA) or less than 1:20 (LA: ALA)” is not clear. The limitation recites a first ratio “compared to a composition comprising” ratios outside the first ratio. However, the claim fails to establish/recite any feature associated with the comparison. It is not clear how the “comparison” defines the required manipulative steps. 
Claim 60 is indefinite because the meaning of the phrase “the composition comprises linoleic acid (LA) and a-linolenic acid (ALA) in a ratio of between about 5:1 (LA: ALA) to 1:20 (LA: ALA) as compared to a composition comprising linoleic acid (LA) and a-linolenic acid (ALA) in a ratio of more than 5:1 (LA: ALA) or less than 1:20 (LA: ALA)” is not clear. It is not clear whether the claim requires one administrating step of administering bees a single pollen substitute composition having a LA to ALA in a ratio  between about 5:1 to 1:20; or whether the claim requires three administering steps of administering bees a pollen substitute composition having a LA to ALA in a ratio  between about 5:1 to 1:20, administering bees a pollen substitute composition having a LA to ALA in a ratio more than about 5:1, and administering bees a pollen substitute composition having a LA to ALA in a ratio less than 1:20. 
Claims 61-69 are indefinite because is not clear whether the claims require one administrating step of administering bees a single pollen substitute composition having a LA to ALA in a ratio  between about 5:1 to 1:20; or whether the claim requires three administering steps of administering bees a pollen substitute composition having a LA to ALA in a ratio  between about 5:1 to 1:20, administering bees a pollen substitute composition having a LA to ALA in a ratio more than about 5:1, and administering bees a pollen substitute composition having a LA to ALA in a ratio less than 1:20. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-69 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2006/0148378 A1; in view of Manning, FATTY ACID COMPOSITION OF POLLEN AND THE EFFECT OF TWO DOMINANT FATTY ACIDS (LINOLEIC AND OLEIC) IN POLLEN AND FLOUR DIETS ON LONGEVITY AND NUTRITIONAL COMPOSITION OF HONEY BEES (Apis mellifera); and Black, Honeybee Nutrition Review of research and practices. 
Regarding claim 60: Cohen discloses a method for increasing bee performance (support growth and development of honey bees, sustain brood rearing, and maintain hive vigor, para 0010). 
administering to a bee a pollen substitute composition 
Cohen discloses administering (para 0054) a bee a pollen substitute composition (artificial diets and diet formulations, para 0010). 
a) at least one component which is a source of protein;
Cohen discloses a protein source (para 0033). 
b) at least one component which is a source of one or more fatty acids;
Cohen discloses a source of one or more fatty acids (lipid, para 0033). Cohen discloses lipid sources include soy, egg, and vegetable oils like canola oil and flax oil (para 0039). Cohen discloses lipid sources provide fatty acids (polyunsaturated fatty acids, free fatty acids, mono- and di-glycerides, para 0033).
c) at least one component which is a source of one or more carbohydrates
Cohen discloses a source of one or more carbohydrates (sugar source, para 0044). 
wherein the ratio of protein and one or more fatty acids in the composition is between about 1 (protein): 10 (fatty acid) w/w and about 20 (protein): 1 (fatty acid) w/w;
Cohen discloses 0.75-10% protein (para 0031, Table). Cohen discloses 0.75-5% lipid (para 0031, Table). 
As such, Cohen suggests a range of ratios of protein:fatty acid of 1.5:10 to 13.3:1. Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Sample calculations: min protein:max fatty acid source = min ratio = 0.75 protein:5 lipid = 0.15 = 1.5:10; max protein:min fatty acid source = max ratio = 10 protein:0.75 lipid = 13.3:1. 
the composition comprises linoleic acid (LA) and α-linolenic acid (ALA) in a ratio of between about 5:1 (LA: ALA) to 1:20 (LA: ALA)
Cohen discloses lipid sources (para 0033). 
Cohen discloses does not disclose composition comprises linoleic acid (LA) and α-linolenic acid (ALA) in a ratio of between about 5:1 (LA: ALA) to 1:20 (LA: ALA). 
Manning is drawn to fatty acids in pollen and diets for honey bees (title). Manning discloses lipids are composed of fatty acids (p. x, 2nd para). Manning discloses beekeepers supply artificial feedstuffs to bees when the environment lacks floral abundance (p. xi, 2nd from last para). Manning discloses a plurality of bee diet compositions (p. xi, last para). Manning discloses fatty acid enhanced diets (p. 68, last para; p. 135, Table 9-1). Manning discloses oleic and linoleic acids are two of the five commonly found fatty acids in pollen (p. xi, 2nd paragraph). 
NOTE: Manning discloses the term “linolenic acid” is referring to alpha-linolenic acid (9, 12, 15 octadecatrienoic acid, p. 4, 2nd para; “proper name is alpha-linolenic”, p. 62, last para). 
Table 9-1 copied from Manning: 

    PNG
    media_image1.png
    706
    630
    media_image1.png
    Greyscale

The examiner presents the table below based upon the sum of the fatty acids and the protein:fatty acid and the LA:ALA ratio suggested by the Table 9-1 diets. 
Diet
Sum of Fatty Acids (mg/g) from 
Table 9-1 rows
% Fatty Acids
Protein:Fatty Acid
LA:ALA
RG+2% L
2.43
0.24%
95.47
6.29
RG+6%L
3.49
0.35%
64.76
7.20
RG+10%L
4.09
0.41%
53.06
8.51
RG+16%L
5.34
0.53%
38.20
8.82
RG+2%O
4.45
0.45%
53.93
3.74
RG+6%O
8.14
0.81%
28.62
3.52
RG+10%O
11.73
1.17%
18.93
3.70
RG+16%O
18.08
1.81%
11.28
4.02
RG
1.39
0.14%
175.54
2.44
cRG
6.82
0.68%
42.52
7.73


Manning discloses the bees fed diets of RG, 2%L and 6%L showed a similar survival curve (Fig. 7-2, p. 90, top para). Manning discloses fatty acid enhanced diets resulted in increased bee head weight and the ability to feed larvae hatched from eggs that the queen had laid (p. 174, 1st full para). Manning discloses tables ranking the diets (p. 94, Table 7-3; p. 175, Table 10-1). Manning discloses diets containing 2 % oleic acid had similar mortality to the pure pollen diets (p. 96, last para). Manning discloses linoleic acid up to 6 % more than that occurring naturally in redgum pollen was able to support longevity at a level only slightly worse than diets of fresh redgum or crushed and irradiated redgum pollen (p. 97, 1st full para). 
Manning suggests diets having ranges of ratios of LA:ALA from about 3.5:1 to about 8.8:1. See the examiner presented the table above. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a composition comprising protein and fatty acids,  as taught in Cohen, wherein the ratio of LA:ALA is from about 3.5:1 to about 8.8:1, as suggested in Manning, to obtain a method for increasing bee performance comprising administering a bee a composition comprising linoleic acid (LA) and a-linolenic acid (ALA) in a ratio of LA:ALA from about 3.5:1 to about 8.8:1. One of ordinary skill in the art at the time the invention was filed would have been motivated to administer bees a composition having comprising linoleic acid (LA) and a-linolenic acid (ALA) in a ratio of LA:ALA from about 3.5:1 to about 8.8:1 to provide bees with required nutrition for times when the environment lacks floral abundance (p. xi, 2nd and 3rd para). 

Additionally, Black is drawn to honeybee nutrition (Title). Black discloses honeybees have specific requirements for linoleic acid and linolenic acid (p. ix, last paragraph). Black discloses the requirement for growth of bees was estimated to be 1.6 mg/g pollen for linoleic acid and 5.5 mg/g pollen for linolenic acid (p. ix, last paragraph).
As such, Black suggests a ratio of linoleic acid to linolenic acid of 2.9:10 (Calculation: 1.6mg/g linoleic:5.5 mg/g linolenic = 0.29090 = 2.9:10). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a composition comprising protein and fatty acids,  as taught in Cohen, wherein the ratio of LA:ALA is about 2.9:10, as suggested in Black, to obtain a method for increasing bee performance comprising administering a bee a composition comprising linoleic acid (LA) and a-linolenic acid (ALA) in a ratio of LA:ALA is about 2.9:10. One of ordinary skill in the art at the time the invention was filed would have been motivated to administer bees a composition having comprising linoleic acid (LA) and a-linolenic acid (ALA) in a ratio of LA:ALA to support the requirement for growth of bees (Black, p. ix, last paragraph).

as compared to a composition comprising linoleic acid (LA) and a-linolenic acid (ALA) in a ratio of more than 5:1 (LA: ALA) or less than 1:20 (LA: ALA).
Claim Interpretation: As discussed in the 35 USC 112 rejections above, claim 60 does not identify the result of the comparison. As such, claim 60 is interpreted as requiring administration of a pollen substitute comprising linoleic acid (LA) and α-linolenic acid (ALA) in a ratio of between about 5:1 (LA: ALA) to 1:20 (LA: ALA). 
As discussed above, the prior art suggests administration of a pollen substitute comprising linoleic acid (LA) and α-linolenic acid (ALA) in a ratio of between about 5:1 (LA: ALA) to 1:20 (LA: ALA). 
Regarding claims 61-69: The phrases concerning the comparative properties of increased palatability (claim 61); brood production (claim 62); increased foraging (claim 63); increased cognitive function (claim 64); increased consumption (claim 65); increased survival (claim 66); increased bee size (claim 67); increased honey production (claim 68); and increased biological fitness (claim 69) fail to patentably distinguish the claimed invention from the prior art. 
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. MPEP 2112 I. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. MPEP 2112 III. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112 IV. 
Per MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using (emphasis added). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. 
See In re Tomlinson, 150 USPQ 623 (CCPA 1966) discussing process of use claim that are directed to a property of a composition. In Tomlinson, the claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 150 USPQ 623, 628 (emphasis in original).
In the present case, the prior art suggests administering the claimed composition to the claimed animals. Cohen discloses the composition provides nutrients in amounts and proportions effective to support growth and development of honey bees, sustain brood rearing, and maintain hive vigor (para 0010). Cohen discloses the composition is palatable to bees (para 0014). As such, one having ordinary skill in the art at the time the invention was filed would expect the properties (claims 61-69) to be present in the method suggested in the prior art. The comparative properties are directed to a result or property of the composition. Therefore, the present situation does not represent “the discovery of a new use for an old structure based on unknown properties” (emphasis added). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619